Name: Commission Regulation (EEC) No 3480/87 of 19 November 1987 on the issue of STM licences for certain floricultural products and amending Regulation (EEC) No 643/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 87 Official Journal of the European Communities No L 329 /39 COMMISSION REGULATION (EEC) No 3480/87 of 19 November 1987 on the issue of STM licences for certain floricultural products and amending Regulation (EEC) No 643/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, month of December when demand traditionally rises ; whereas the issues of STM licences should be monitored specially in order to assess the risk of the new target ceiling being exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 252 (3 ) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary machanism applicable to trade ('), as last amended by Regulation .(EEC) No 2297/86 (2) ; Article 1 In the Annex to Regulation (EEC) No 643/86, under the target ceiling for ornamental plants falling within heading No 06.02 of the Common Customs Tariff, 3,66,6 tonnes is hereby replaced by 402,6 tonnes .Whereas Commission Regulation (EEC) No 643/86 (3), amended by Regulation (EEC) No 3848 / 86 (4), lays down detailed rules for the application of the supplementary trade mechanism to certain live plants floricultural products imported into Portugal and in particular the Annex thereto fixes the target ceiling, as provided for in Article 251 ( 1 ) of the Act of Accession , applicable to imports of ornamental plants into Portugal from the other Member States of the Community for the year 1987 ; Article 2 1 . For December 1987 STM licences for ornamental plants as referred to in Article 1 shall be issued up to a maximum of : 36 tonnes . 2 . Applications for STM licences shall be lodged from 23 to 25 November. The Member States shall notify the Commission by 26 November 1987 at the latest of the quantities in licence applications . If the quantities in STM licence applications exceed the quantities set out in paragraph 1 , the Commission shall fix a single percentage reduction in quantities applied for. 3 . STM Licences applications for which have been notified to the Commission shall be issued on the fifth working day following the deadline laid down for lodging applications . Whereas the abovementioned target ceilling has been reached ; whereas the continuation of imports at the rate observed would be likely to bring about a serious distur ­ bance of the Portuguese market at the very time that domestic produce is placed on the market ; whereas the quantities imported have to a large extent not yet been marketed but stocks thereof are already depressing the market and compete directly with local production ; whereas , by Regulation (EEC) No 3241 /87 (*), the Commission suspended the interim protective measures, the issue of STM licences until 30 November 1987 ; Whereas, with prospects for a better situation on the market at the end of the year, an increase in the target ceiling may however be contemplated for the current year and imports of given quantities may be permitted in the (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 201 , 24. 7 . 1986, p. 3 . (3) OJ No L 60, 1 . 3 . 1986, p. 39 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 357, 18 . 12 . 1986, p. 17 . 0 OJ No L 308 , 30 . 10 . 1987 , p . 20 . No L 329/40 Official Journal of the European Communities 20 . 11 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1987 . For the Commission Frans ANDRIESSEN Vice-President